DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
In the amendment dated 7/29/2021, the following has occurred: Claims 2, 5, 8, 11, 14, and 17 have been amended; Claims 10 and 19 have been canceled; Claims 20-25 have been added.
Claims 2-9, 11-18, and 20-25 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 20-25 objected to because of the following informalities:  the new limitations say “wherein at least a part of the first region and at least a part of the second region are topotaxy.” Topotaxy is a term describing a state of matter, not concrete matter itself. It appears the claims should read “[…] are topotactic”.  Appropriate correction is required.

Response to Arguments
The arguments submitted 7/29/2021 have been considered but are not persuasive. Applicant has amended the independent claims to require “wherein the second region covers at least a part of the first region” but the arguments are directed towards the limitation concerning “a crystal orientation of at least a part of the first region and a crystal orientation of at least a part of the second region are substantially aligned with each other.” Applicant argues that Blangero does not this latter feature.

	In contrast, Applicant argues, Blangero “does not describe or even suggest the presence of a solid solution that includes magnesium, and thus the crystal orientations of adjacent regions of Blangero’s active material particle cannot be at least partially aligned.” Although Blangero does not explicitly a “solid solution,” Applicant has not addressed Blangero’s method to compare it to the instant method and to point out a critical difference or deficiency from which the argument that Blangero also does not teach implicitly the formation of a solid solution that includes magnesium could plausibly be made. Blangero appears to teach in its preparations the mixing of a composite oxide containing lithium and a transition metal (LCO) and a Mg-containing hydroxide followed by firing at 925 °C for 12 hours to form a surface covering layer (para 0110). In other examples it directly mixes MgO before firing at 980 °C for 12 hours (paras 0114 and 0120). It also teaches that the core LCO material comprises an ordered rock salt crystal structure (para 0060). Blangero as a whole, therefore, renders obvious the inclusion of MgO in a solid mixture with a composite oxide containing lithium and a transition metal (especially cobalt) that has a rock-salt crystal structure, and firing at high temperatures of 900-1000° for several hours, substantially similar to the instant invention. Applicant does not explain why this does not result in a “solid solution” and does not differentiate the method in itself from the method steps disclosed in 
	Applicant does argue, however, that Blangero teaches a core that “only contains one lithium site environment ‘solely surrounded by diamagnetic trivalent ions such as Co3+,’ and is substantially free of paramagnetic materials, including Co2+ [which Applicant alleges forms as a result of the solid solution containing magnesium]” (Remarks at 11, citing to Blangero paras 0055; 0086). Therefore, Applicant argues, Blangero’s product cannot have the claimed alignment of crystal structures. The Office points out, however, that Blangero’s disclosure of a core comprising Co3+ would be consistent with the segregation of Co2+ to the surface, which is also consistent with the instant disclosure. It is not clear how Blangero’s relative lack of paramagnetic cobalt ions in the core rules out the formation of a solid solution during Blangero’s substantially similar mixing and firing step to form a covering layer containing Mg. The Office points to the arguments that Applicant has submitted regarding US App. No. 15/726,520. In that case, Applicant submitted amendments to the claims requiring the trivalent cobalt atoms in the first measurement region exceeds a number of cobalt atoms exhibiting other valences, and argued that in the present invention the surface layer has divalent cobalt outnumbering the trivalent cobalt due to segregation during firing. The instant specification itself says that “the amount of trivalent cobalt existing as lithium cobalt oxide was large [in the core]” (para 0449) which agrees with the disclosure of Blangero insofar as Blangero identifies mostly trivalent cobalt ions in the core. 
	In the ‘520 application the claims were allowed because Blangero does not explicitly teach that the divalent cobalt ions at the surface positively outnumbered the trivalent ones, and there is no teaching or suggestion in the cited prior art that would have lead one of ordinary skill in the art to produce that particular composition. But to assert that Blangero does not teach any divalent cobalt ions, even at the surface, despite teaching substantially the same heating step and materials is another matter. Applicant has not explained why heating at over 900 °C in the instant case would produce the would not do so in the methods disclosed in Blangero. Absent any positive difference that Applicant can point to in the methods disclosed and rendered obvious by Blangero, including the combination and firing of LCO and MgO to form a surface layer containing Mg and F (as a result of using LiF as a lithium source), the claimed alignment of crystal orientations on the surface is presumed to be inherent in at least some of the examples rendered obvious by the prior art. 

Claim Rejections - 35 USC § 103
Claims 2-9, 11-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Blangero (US 2014/0212759 to Blangero et al.).
	Regarding Claims 2, 5, 11, 14, Blangero teaches:
a battery comprising a positive electrode, a negative electrode, a separator, an electrolyte, and an exterior body (see e.g. paras 0001-0002, wherein all those elements are standard conventional elements in lithium-ion batteries)
	While Blangero does not explicitly teach every element of the battery, conventional battery-making techniques are implicit in the disclosure. Addition of a conductive additive is therefore either implicitly disclosed by the formation of cells disclosed in Blangero, or is obvious in view of e.g. US 2018/0190976 (para 0096), also to Blangero, which teaches addition of a conductive additive in similar cobalt-based cathode material batteries.
a positive active material of particles comprising a layered rock salt crystal structure in a first region at the core (para 0060)
wherein the core comprises cobalt and can comprise Al (para 0060)
wherein a second, surface region covers the first region and can contain cobalt (para 0062), magnesium (e.g. paras 0094, 0113, etc.), and LiF (see para 0011, and claim 37, in which a 
wherein the second, surface region comprises MgO and other oxides present on the surface known to have rock salt crystal structure (para 0062) and wherein the core LCO material comprises a rock salt crystal structure (para 0060)
wherein a maximum peak of the magnesium in the active material particle exists in the second, surface region (para 0062), wherein the magnesium and fluoride are segregated to the surface during a “second sintering” (e.g. para 0090)
	The limitation “wherein a crystal orientation of at least a part of the first region and a crystal orientation of at least a part of the second region are substantially aligned with each other” has been interpreted in view of the instant specification and Applicant’s arguments to be a result of the mixing and heating steps disclosed in e.g. instant paras  0084-0086. Given that Blangero appears to teach the layered rock salt core and a surface structure containing rock salt crystal structures like MgO, formed via mixing of raw materials followed by firing for temperatures and times (e.g. 925 °C for 12 hours) that substantially overlap with the instant enabling disclosure, Blangero is interpreted to render obvious a range of materials at least some of which read on the claimed “alignment.”
	Regarding Claims 3, 6, 9, 12, 15, 18, Blangero teaches:
the magnesium content ranging from 0.1 up to 1 mol% of the total composition, and being at least 5 times that concentration at the surface of the particles (para 0011)
wherein LiF can be present on the surface layer up to 2000 ppm (claim 37), which interpreted in terms of weight, against heavier metal oxides, would lead to fluorine being up to more than 0.2 at%
	Regarding Claims 4, 7, 8, 13, 16 and 17
wherein the second region is less than 0.008 times the average particle size (para 0010), wherein the particle is at least 5 microns (para 0067) and the surface region is 20 to 100 nm thick (para 0066)
	Regarding Claims 20-25, Blangero teaches:
substantially the same method of mixing raw materials and firing them to produce a Mg-containing surface layer
	The limitation “wherein at least a part of the first region and at least a part of the second region are topotaxy” is interpreted to by synonymous with limitations concerning the “alignment” of crystal structures between the core and surface regions, and interpreted to be a result of the heating step following the mixing of raw materials disclosed in the instant disclosure at paragraphs 0084-0086 and in Blangero at paragraphs 0110-0120. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, regarding solid synthesis and firing of lithium transition metal complex oxides: 
US Patent No. 8,703,337
US Patent No. 9,954,221
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723